PER CURIAM.
We are asked to certify to the Supreme Court as a question of great public interest the question whether “a municipality, in the process of enacting changes in a zoning ordinance,” may “maintain the ‘status quo’ by adopting resolutions declaring a moratorium prohibiting the issuance of building permits until the changed zoning ordinance becomes effective.” We decline to do so because in affirming the judgment of the trial court we did not answer the question involved in City of Boynton Beach v. Carroll, Fla.App.4th 1973, 272 So.2d 171. This case hinges on an entirely different question. The appellees in this case sought and obtained a variance from the zoning adjustment board. Thereafter the city had a clear right to seek review of that decision in the Circuit Court pursuant to Fla.Stat. § 176.16 (1971), F.S.A., and chose not to do so. It also chose not to obey the decision arrived at by the zoning adjustment board. It was therefore properly ordered by the trial court, in this man*405damus action, to issue the zoning permit. We affirmed the decision of the trial court because the city did not avail itself of the remedy provided by statute.
The suggestion to have the question certified to the Supreme Court is therefore denied.
MANN, C. J., and LILES and BOARDMAN, JJ., concur.